Order modified by providing that motion is granted upon payment by defendant of all taxable costs to date, including ten dollars costs of motion at Special Term, within ten days from service of order, and as so modified affirmed, with ten dollars costs and disbursements of this appeal to the appellant; if said provisions be not complied with, order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. No opinion. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.